DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2021 has been entered.
Claim Objections
Claim 8 objected to because of the following informalities: In line 3, the recitation “two protrusions” should be “two said protrusions”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 2: Claim 1 requires “a second furniture part” which “comprises at least one through-going hole”. Claim 2 requires “a second furniture part…having at least one through-going hole”. 

With respect to claim 3: The claim is rejected under 35 U.S.C. § 112 via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0205373 A1 (Andersson) in view of US 2013/0239509 A1 (Wang) and US 56,234,596 B1 (Egger).
With respect to claim 1: Andersson discloses a system comprising a first furniture part (furniture part 126), a second furniture part (furniture part 127), and a locking arrangement (at least male parts 128), wherein the first furniture part comprises a recess (female part 129) having an oblong shape comprising an insertion portion (insertion position 111) and a locking portion (end position 112), wherein the locking portion along an inner wall comprises a groove (groove 113); the locking arrangement comprises a base portion (portion/surface of furniture part 127 that abuts furniture part 126) having an extension adapted to extend along the first furniture part, and at least one protrusion (male parts 128) having a longitudinal extension extending transverse the extension of the base portion and comprising a rim (projecting part between two grooves 115) extending transverse the longitudinal extension of the protrusion; wherein the protrusion is configured to be inserted into the insertion portion of the recess of the first furniture part (Figs. 14A-14D) and to be movable from the insertion portion to the locking portion, by applying a force to the furniture part 127 such that the furniture part 127 moves linearly in a direction transverse to the longitudinal extension of the protrusion, whereby the rim engages the groove in the inner wall of the locking portion, thereby counteracting relative movement between the first furniture part and the connector bracket along the longitudinal extension of the protrusion (Figs. 14E-14H).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Andersson’s furniture part 127 to include Wang’s latch 16 adjacent to the male part 128, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification to prevent unwanted or unexpected sliding and/or detachment of Andersson’s male part 128 relative to the female part 129, beyond what the joint structure of Andersson provides alone. 
See Andersson [0034] and [0042]. Andersson discloses the male part(s) may be separate components that is/are fixed to respective the furniture part, in lieu of being integrally formed in one piece therewith. Andersson’s disclosure is open to separate formation of the male parts and the furniture part from which the male parts extend.
Andersson [0047] states (underlining added by examiner for emphasis):
FIGS. 14A-H illustrate examples for assembling two furniture parts (e.g., furniture part 126 and furniture part 127) to each other using a male part and using a female part that is tapered. For example, the male and female parts 128, 129 illustrated in FIGS. 14A-H may be used for assembling or joining together the furniture parts 126, 127 illustrated with respect to FIG. 11 (e.g., a shelf of a book case). However, the joints illustrated in FIGS. 14A-H may be used for assembling various other types of furniture parts, such as furniture arms with a base, furniture drawers, furniture posts, etc. As shown in FIGS. 14A-H, an opening of the female part may be tapered such that a first groove width across the opening of the female part near or substantially adjacent to the insertion position is wider than a second groove width across the opening of the female part near or substantially adjacent to an end position. For example, the groove width across the opening of the female part may be continuously and/or linearly decreased between the insertion position and the end position or a portion thereof.

Egger discloses panel fastening devices for attaching the front panel 4 of a drawer to a ZARGEN drawer side 2. The panel fastening devices take the form of dowel component 1 (Figs. 1-10) and dowel component 17 (Figs. 11-17). In the embodiment of Figs. 1-10, the dowel component 1 includes expansion dowels 6 that pass through hole 7 and slot 9 of a distance plate 3 that extends orthogonally from the drawer side 2. After passing through the hole 7 and slot 9, the expansion dowels 6 engage bore holes 5 in the front panel 4. Expansion screws 10 engage in the expansion dowels 6, and the operating levers 11 are operated to expand the dowels 6 against the bore holes 5 of the front panel 4.
Egger’s dowel component 1 and expansion dowels 6 are similar and/or analogous to what a combination of Andersson [0034], [0042], and [0047] disclose. Egger’s dowel component 1, drawer side 2, and front panel 4 are similar and/or analogous to Andersson’s male part 128 and female part 129 being used to assemble a furniture drawer (Andersson [0047]). Egger’s dowel component 1 being a separate component from the drawer side 2 is similar and/or analogous to Andersson’s male parts being separately formed from the furniture part from which the male parts project (Andersson [0034] and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the joint embodiment of Andersson Figs. 14A-14H, as 
It is obvious to retain Wang’s latch 16 when using Andersson’s invention to connect Egger’s side 2 and panel 4 in order to provide extra assurance against unwanted separation of the side 2 and panel 4, beyond what the joint structure of Andersson provides alone. 
One would be motivated to use Andersson’s invention in such a way based on Andersson [0047] explicitly stating using the joint for assembling a furniture drawer, in addition to Egger’s side 2 and panel 4 being drawer components assembled together using similar structure as Andersson’s. 
In the combination, it is obvious for Andersson’s male parts 128 and Wang’s latches 16 to be combined with Egger’s dowel component 1. In the combination, it is obvious for Andersson’s female parts 129 to be formed in Egger’s front panel 4. As such, the male parts 128 and latches 16 pass through the distance plate 3 of Egger’s side 2, similarly to how Egger’s dowels 6 are configured. After passing through the distance plate 3, the male parts 128 and latches 16 engage in the female parts 129.
Egger’s dowel component 1, with the male parts 128 and latches 16, makes obvious the claimed “connector bracket”. The body of dowel component 1 makes obvious the claimed “base portion”. The latches 16 make obvious the claimed “locking element”. The shape of the latch 16 and the narrow waist 160 that allows bending of the latch 16 reads over “flexible tongue” as claimed.  

With respect to claim 2: The front panel 4 makes obvious the claimed “first furniture part”, and the drawer side 2 makes obvious the claimed “second furniture part”. Egger’s parts 7-9 make obvious the claimed “at least one through-going hole”. Egger’s distance plate 3 makes obvious the claimed “thin-walled portion”.
With respect to claim 3: See Wang Figs. 3-5. The latch 16 has a distal end, portion, and/or surface that is configured to abut against a surface of the female socket 24. Such end, portion, and/or surface makes obvious the claimed “shoulder”.
With respect to claim 4: By making the same combination/modification as in the rejections of claims 7-8 above, Andersson in view of Wang and Egger makes obvious the claim as written.
See Egger Fig. 4. In the combination, the dowel component 1 makes obvious the claimed “connector bracket”. The body thereof makes obvious the claimed “actuator”, in that the body may be grasped to apply force to move the male part 128 along the female part 129.

Claims 5-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0205373 A1 (Andersson) in view of US 2013/0239509 A1 (Wang).
With respect to claim 5: Andersson discloses a connector bracket (furniture part 127) adapted to form part of a locking arrangement configured to lockingly interconnect the connector bracket with at least a first furniture part (furniture part 126), said first 
Wang discloses a butt latch comprising a male member and a female member that slide together analogously to Andersson’s invention. In the embodiment of Figs. 4-6, Wang’s male member includes a bendable latch 16 that secures against the inside of the female member, to thereby prevent unwanted or unexpected sliding and/or detachment of the male member relative to the female member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Andersson’s furniture part 127 to include Wang’s 
One would be motivated to make such a modification to prevent unwanted or unexpected sliding and/or detachment of Andersson’s male part 128 relative to the female part 129, beyond what the joint structure of Andersson provides alone. 
In the combination, the latch 16 makes obvious the claimed “locking element”. The shape of the latch 16 and the narrow waist 160 that allows bending of the latch 16 reads over “flexible tongue” as claimed.  
With respect to claim 6: See Andersson Fig. 14A for two male members 128 that meet the claimed “protrusions”. 
With respect to claim 9: See Andersson Fig. 14A. To separate the male part 128 from the female part 129, it is possible to push on a side of the furniture part 127 in a direction parallel to the female part 129. The side that is pressed meets “an actuator” as claimed. 
With respect to claim 10: In Andersson Figs. 14A-14H, it appears that the male parts 128 are integrally formed in one piece with the furniture part 127.
In other embodiments, Andersson discloses the male part(s) may be separate components that is/are fixed to respective the furniture part, in lieu of being integrally formed in one piece therewith. See Andersson [0034] and [0042]. Andersson’s disclosure is open to separate formation of the male parts and the furniture part from which the male parts extend.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the male parts 128 of Andersson Figs. 14A-14H 
In such a configuration, the male parts 128 make obvious the claimed “connect bracket”, furniture part 127 makes obvious the claimed “second furniture part”, and furniture part 126 makes obvious the claimed “first furniture part”.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0205373 A1 (Andersson) in view of US 2013/0239509 A1 (Wang) as applied to claim 5 above, and further in view of US 56,234,596 B1 (Egger).
With respect to claim 7: See Andersson [0034] and [0042]. Andersson discloses the male part(s) may be separate components that is/are fixed to respective the furniture part, in lieu of being integrally formed in one piece therewith. Andersson’s disclosure is open to separate formation of the male parts and the furniture part from which the male parts extend.
Andersson [0047] states (underlining added by examiner for emphasis):
FIGS. 14A-H illustrate examples for assembling two furniture parts (e.g., furniture part 126 and furniture part 127) to each other using a male part and using a female part that is tapered. For example, the male and female parts 128, 129 illustrated in FIGS. 14A-H may be used for assembling or joining together the furniture parts 126, 127 illustrated with respect to FIG. 11 (e.g., a shelf of a book case). However, the joints illustrated in FIGS. 14A-H may be used for assembling various other types of furniture parts, such as furniture arms with a base, furniture drawers, furniture posts, etc. As shown in FIGS. 14A-H, an opening of the female part may be tapered such that a first groove width across the opening of the female part near or substantially adjacent to the insertion position is wider than a second groove width across the opening of the female part near or substantially adjacent to an end position. For example, the groove width across the opening of the female part may be continuously and/or linearly decreased between the insertion position and the end position or a portion thereof.

Egger discloses panel fastening devices for attaching the front panel 4 of a drawer to a ZARGEN drawer side 2. The panel fastening devices take the form of dowel component 1 (Figs. 1-10) and dowel component 17 (Figs. 11-17). In the embodiment of Figs. 1-10, the dowel component 1 includes expansion dowels 6 that pass through hole 7 and slot 9 of a distance plate 3 that extends orthogonally from the drawer side 2. After passing through the hole 7 and slot 9, the expansion dowels 6 engage bore holes 5 in the front panel 4. Expansion screws 10 engage in the expansion dowels 6, and the operating levers 11 are operated to expand the dowels 6 against the bore holes 5 of the front panel 4.
Egger’s dowel component 1 and expansion dowels 6 are similar and/or analogous to what a combination of Andersson [0034], [0042], and [0047] disclose. Egger’s dowel component 1, drawer side 2, and front panel 4 are similar and/or analogous to Andersson’s male part 128 and female part 129 being used to assemble a furniture drawer (Andersson [0047]). Egger’s dowel component 1 being a separate component from the drawer side 2 is similar and/or analogous to Andersson’s male parts being separately formed from the furniture part from which the male parts project (Andersson [0034] and [0042]).

It is obvious to retain Wang’s latch 16 when using Andersson’s invention to connect Egger’s side 2 and panel 4 in order to provide extra assurance against unwanted separation of the side 2 and panel 4, beyond what the joint structure of Andersson provides alone. 
One would be motivated to use Andersson’s invention in such a way based on Andersson [0047] explicitly stating using the joint for assembling a furniture drawer, in addition to Egger’s side 2 and panel 4 being drawer components assembled together using similar structure as Andersson’s. 
In the combination, it is obvious for Andersson’s male parts 128 and Wang’s latches 16 to be combined with Egger’s dowel component 1. In the combination, it is obvious for Andersson’s female parts 129 to be formed in Egger’s front panel 4. As such, the male parts 128 and latches 16 pass through the distance plate 3 of Egger’s side 2, similarly to how Egger’s dowels 6 are configured. After passing through the distance plate 3, the male parts 128 and latches 16 engage in the female parts 129.
Egger’s parts 7-9 make obvious the claimed “through-going hole”. Egger’s distance plate 3 makes obvious the claimed “thin-walled portion”. Egger’s drawer side 2 makes obvious the claimed “second furniture part”.
With respect to claim 8: See Wang Figs. 3-5. The latch 16 has a distal end, portion, and/or surface that is configured to abut against a surface of the female socket 24. Such end, portion, and/or surface makes obvious the claimed “shoulder”.
With respect to claim 9: By making the same combination/modification as in the rejections of claims 7-8 above, Andersson in view of Wang and Egger makes obvious the claim as written.
See Egger Fig. 4. In the combination, the dowel component 1 makes obvious the claimed “connector bracket”. The body thereof makes obvious the claimed “actuator”, in that the body may be grasped to apply force to move the male part 128 along the female part 129.
With respect to claim 10: By making the same combination/modification as in the rejections of claims 7-8 above, Andersson in view of Wang and Egger makes obvious the claim as written.
Egger’s drawer side 2 makes obvious the claimed “second furniture part”. In the combination, the dowel component 1 makes obvious the claimed “connector bracket”. Front panel 4 makes obvious the claimed “first furniture part”.
Response to Arguments
The claim objection made in the Office action dated 13 May 2021 is overcome by the amendment dated 12 November 2021, and is withdrawn.
New rejections under 35 U.S.C. § 103 are made above in this Office action. The new rejections under 35 U.S.C. § 103 render moot the Applicant’s arguments against the prior art rejections made in the previous Office action. Those arguments are drawn to grounds of rejection under 35 U.S.C. § 103 that are no longer relied upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637